Exhibit 10.39

 

 

 

 

 

 

AMENDMENT NO. 4

to the

 

CREDIT AND SECURITY AGREEMENT

 

 

Dated as of December 31, 2002

 

 

 

 


                THIS AMENDMENT NO. 4 (this "Amendment") to the Credit and
Security Agreement, dated as of October 25, 2000 (as amended and supplemented,
the "Credit and Security Agreement"), is dated as of December 31, 2002, and is
by and among MOHAWK FACTORING, INC., a Delaware corporation ("Mohawk Factoring"
or "Borrower"), BLUE RIDGE ASSET FUNDING CORPORATION, a Delaware Corporation
("Blue Ridge"), WACHOVIA BANK, NATIONAL ASSOCIATION (the "Agent") and MOHAWK
CARPET DISTRIBUTION, L.P., a Delaware limited partnership ("Mohawk
Distribution").  Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to them in the Credit and Security Agreement.

WHEREAS, Mohawk Carpet Corporation ("Mohawk Carpet"), Mohawk Commercial, Inc.
("Mohawk Commercial"), Durkan Patterned Carpets, Inc. ("Durkan") and Mohawk
Factoring were parties to the Receivables Purchase and Sale Agreement, dated as
of October 25, 2000 ("Purchase and Sale Agreement"), whereby Mohawk Carpet,
Mohawk Commercial and Durkan would sell and Mohawk Factoring, as Buyer, would
purchase, from time to time, Receivables originated by each of Mohawk Carpet,
Mohawk Commercial and Durkan (the "Initial Originators");

WHEREAS, pursuant to Amendment No. 1 to the Purchase and Sale Agreement, Mohawk
Carpet of Texas, L.P. ("Carpet LP") was added as an Originator under the
Purchase and Sale Agreement, and pursuant to Amendment No. 1 of the Credit and
Security Agreement, the definition of, and all references to the term,
"Originator" under the Credit and Security Agreement were amended to include
Carpet LP;

WHEREAS, Durkan was merged into Mohawk Carpet, effective 2001, and, in
accordance with Section 7.9 of the Purchase and Sale Agreement, Durkan's rights,
obligations and interests thereunder were assigned by operation of law to the
surviving Originator, Mohawk Carpet;

WHEREAS, Mohawk Commercial will be merged into Mohawk Carpet, effective December
31, 2002, and, in accordance with Section 7.9 of the Purchase and Sale
Agreement, Mohawk Commercial's rights, obligations and interests thereunder will
be assigned by operation of law to the surviving Originator, Mohawk Carpet;

WHEREAS, Mohawk Carpet and Carpet LP are each contributing all of their
respective finished goods inventories to Mohawk Distribution and, upon and
following the effective date of this Amendment, will act only as sales agents
for Mohawk Distribution, and Mohawk Distribution will sell inventory in the
manner formerly sold by Mohawk Carpet and Carpet LP, thereby originating the
Receivables arising from such sales;

WHEREAS, pursuant to an Amendment and Joinder to the Purchase and Sale
Agreement, references to Mohawk Carpet and Carpet LP as Originators under the
Purchase and Sale Agreement were changed and removed, and Mohawk Distribution
was joined as a new Originator under such Purchase and Sale Agreement;

WHEREAS, this Amendment is being entered into by the parties hereto
(collectively, the "Parties") to change, among other things, any and all
references to Mohawk Carpet and Carpet LP as Originators under the Credit and
Security Agreement to Mohawk Distribution as a new Originator under the Purchase
and Sale Agreement;

WHEREAS, the Parties have taken each and all of the actions required to properly
amend the Credit and Security Agreement in accordance with its terms; and

                NOW, THEREFORE, in consideration of the mutual promises
contained herein and in the Credit and Security Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound hereby, hereto agree as
follows:

Section 1.               Amendments to the Credit and Security Agreement

                1.1           All references to Mohawk Carpet and Carpet LP, as
Originators, shall be amended to refer to Mohawk Distribution, as Originator.

                1.2           The definition of "Originator" under Exhibit 1 of
the Credit and Security Agreement is amended in its entirety to read as follows:

                ""Originator" means Mohawk Distribution LP, a Delaware limited
partnership, in its capacity as a seller under the Receivables Sale Agreement."

Section 2.               Representations and Warranties

                Each of the Parties hereby represents and warrants severally and
not jointly that, with respect to each Party:

                                (i)            Its execution, delivery and
performance of this Amendment are within its corporate powers, have been duly
authorized by all necessary corporate action and do not require any consent or
approval which has not been obtained.

(ii)           This Amendment is the legal, valid and binding obligation of it,
enforceable in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors' rights generally or by general equitable principles.

Section 3.               Conditions Precedent

                This Amendment shall become effective as of its date, provided
that all of the following conditions are first met:

 a. Mohawk Distribution shall have furnished the Agent and Blue Ridge with an
    Opinion of Counsel regarding enforceability, perfection and priority; and
 b. The Agent and Blue Ridge shall receive officer's certificates from each of
    Mohawk Factoring, Mohawk Distribution, Mohawk Carpet and Carpet LP.

Section 4.               Miscellaneous

                (a)           Applicability of the Credit and Security
Agreement.

                In all respects not inconsistent with the terms and provisions
of this Amendment, the provisions of the Credit and Security Agreement are
hereby ratified, approved and confirmed.

(b)                 Opinions to be Furnished.

Borrower will furnish true sale and substantive nonconsolidation opinions of
counsel as to Blue Ridge and the Agent as soon as practical, but no later than
January 31, 2003.  The failure to provide such opinions by January 31, 2003
shall be an Amortization Event under Section 9.1 of the Credit and Security
Agreement.

                (c)           Headings

                The captions in this Amendment are for convenience of reference
only and shall not define or limit the provisions hereof.

                (d)           Counterparts

                This Amendment may be executed in counterparts by facsimile or
otherwise, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one and the same instrument.

                (e)           Governing Law

                THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF GEORGIA, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL
BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

[Signatures on Next Page]

 

                IN WITNESS WHEREOF, the Parties have caused this Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of December 31, 2002.

MOHAWK FACTORING, INC.

  as Borrower

By: _____________________________

                                                                                                         
Name:

                                                                                                         
Title:

BLUE RIDGE ASSET FUNDING CORPORATION

By: _____________________________

                                                                                                         
Name:

                                                                                                         
Title:

WACHOVIA BANK, NATIONAL ASSOCIATION

  as Agent

By: _____________________________

                                                                                                         
Name:

                                                                                                         
Title:

MOHAWK CARPET DISTRIBUTION, L.P.

  as Originator

By: _____________________________

                                                                                                         
Name:

                                                                                                         
Title: